Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Amendment filed on 11/01/2021.  Claims 1-4, 6-16, 18-19 and 24-26 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not disclose the claimed limitations.
Examiner respectfully disagrees.
First, Applicant argues that Fig. 1 Jeon is not a first interface section being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface.  
Jeon discloses the first interface section being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface;” (Fig. 1 and [0064]-[0066] of Jeon, a plurality of rooms where the first interface section, e.g., Room3, is displayed as a rectangular region occupying less than all of the user interface HOME and delineated from the background of HOME interface) and displaying a first user interface “including the second user interface. (Fig. 6 and [0133]-[0137] of Jeon, where the first user interface with multiple of objects, e.g., light, washer, etc… when user selects on one of them, such as the object “washer”, it include additional information of the second user interface displaying status of the washer “washing 1hr10min left”)
 (MPEP 2144.04 IV In Gardner v. TEC Syst., Inc., 725 F,2d 1338,2.2.Q USPQ 777 (Fed. Cir. 1984), cert, denied, 469 II.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) 
Last, Kim discloses the first interface section being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface; (as shown in Fig. 15 and as described in [0148]-[0150] of Kim, first interface section, such as “room1” is being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface)  detecting a user selection, in the first user interface, of a particular user interface object of the plurality of user interface objects; ([0097] and Fig. 18 of Kim, command to select an image of a camera for adjusting position, angle, etc..); displaying a first user interface “including the second user interface” (as shown in Figs. 18 and 19A and as described in [0162]-[0166] of Kim, where once the user selects an object, a second user interface will be, such as IP Camera 2 that has additional information) 
Since Kim disclose this feature, the claim subject matter is fully disclosed by Fielder and Kim and do not need Jeon as cited below.
.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-16, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1).
Referring to claims 1, 14 and 18, Fiedler discloses a method of presenting information within a user interface of an application, and at a client device having a display, ([0004] of Fiedler, electronic management interface and [0031] of Fiedler, controlling of the interface remotely associated with different premises) corresponding to a plurality of smart devices including a plurality of distinct device types, the method (Fig. 3 and [0060]-[0063] of Fiedler, a user interface 300, corresponding to a plurality of smart devices, e.g., light, blinds, etc.. including a plurality of district device types, e.g., floor sensor, floor light, etc..) comprising: 
determining that a first set of smart devices of the plurality of smart devices correspond to a first space of a plurality of spaces of a dwelling, wherein the first set of smart devices includes (i) a [0061] of Fiedler, box 3016 video cameras, user may manage and view the devices/camera within an associated location, for example, location 101 as shown in Fig. 1 and location 201 as shown in Fig. 2) (ii) a device other than a camera; (Fig. 3 and [0060]-[0063] of Fiedler, first set of smart devices, e.g., smoke detector, floor sensor, floor light, etc.. correspond to a first space (kitchen) of a plurality of spaces of dwelling (kitchen, living room, office, etc..))
displaying a first user interface (Fig. 3 of Fiedler, interface 300) including: 
 	displaying a first interface section corresponding to the first space; (Fig. 3 and [0060]-[0063] of Fiedler, first interface section 388 corresponding to the first space, kitchen) and 
 	displaying, within the first interface section, a plurality of user interface objects corresponding to the first set of smart devices, wherein each user interface object of the plurality of user interface objects (i) corresponds to a respective smart device of the first set of smart devices (Fig. 3 and [0060]-[0063] of Fiedler, first interface section 388 corresponding to the first space, kitchen, a plurality of windows, 390, 392, 394, to the first set of smart devices, smoke detector, flood sensor, flood light);
wherein a first user interface object of the plurality of user interface objects corresponds to the camera, and wherein displaying the first user interface object to the camera; ([0061] of Fiedler, box 3016 cameras, user may manage and view the devices/camera within an associated location, for example, location 101 as shown in Fig. 1 and location 201 as shown in Fig. 2) and
wherein a second user interface object of the plurality of user interface objects corresponds to the device other than a camera; (Fig. 3 and [0060]-[0063] of Fiedler, first set of smart devices, e.g., smoke detector, floor sensor, floor light, etc.. correspond to a first space (kitchen) of a plurality of spaces of dwelling (kitchen, living room, office, etc..)) wherein displaying the second user interface object includes displaying an icon indicating a status of the device other than a camera.  (Fig. 3 of Fiedler, a plurality of second user interface objects, such as smoke detector which indicates status of the device, such as “arm” or “disarm” other than a camera.))
Fiedler does not specifically disclose “the first interface section being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface “; displaying a first user interface “including the second user interface” and "in response to detecting the user selection of the particular user interface object, displaying the second user interface that includes additional information regarding the corresponding smart device for the particular user interface object” and “includes displaying a video feed corresponding” to the camera.
Kim discloses of a smart home system with a plurality of smart devices where the user can control (summary of Kim), same as Fiedler.
However, Kim discloses the first interface section being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface; (as shown in Fig. 15 and as described in [0148]-[0150] of Kim, first interface section, such as “room1” is being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface)  detecting a user selection, in the first user interface, of a particular user interface object of the plurality of user interface objects; ([0097] and Fig. 18 of Kim, command to select an image of a camera for adjusting position, angle, etc..); displaying a first user interface “including the second user interface” (as shown in Figs. 18 and 19A and as described in [0162]-[0166] of Kim, where once the user selects an object, a second user interface will be, such as IP Camera 2 that has additional information ) and in response to detecting the user selection of the particular user interface object, displaying the second user interface that includes additional information regarding the corresponding smart device for the particular user interface object. ([0097] and Fig. 18 of Kim, displaying second user interface includes additional information such as control to adjust position or angle of the selected camera) “includes displaying a video feed corresponding” to the camera.  ([0149] of Kim, video captured in real time by camera)
Fiedler and Kim are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler's interface displaying available smart devices by room and being able to add new devices to the room with the user interface to manipulate particular device as taught by Kim because doing so to provide a more convenient way to control other aspect of the smart device with a second interface which derive from user's interaction with the first interface to provide easy menu/interface navigation.
 	Referring to claims 2, 15 and 19, Fiedler and Kim discloses the method of claim 1, further comprising determining that a second set of smart devices of the plurality of smart devices correspond to a second space of the plurality of spaces; (Fig. 4 of Fiedler, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office) and wherein displaying the first user interface further includes: displaying a second interface section corresponding to a second space; and displaying, within the second interface section, a second plurality of user interface objects corresponding to a second set of smart devices, wherein each user interface object of the second plurality of user interface objects corresponds to a respective smart device of the second set of smart devices, and wherein the second set of smart devices correspond to the second space. (Fig. 4 of Fiedler, second section correspond to “home office” wherein each window correspond to different smart devices, e.g., window 404 correspond to guest room sensor, window 408 correspond to air conditioner, etc… wherein, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office)
 	Referring to claim 3, Fiedler and Kim discloses the method of claim 2, further comprising: determining an orientation of the client device; (Fig. 18 of Kim, landscape orientation of the client’s phone) detecting a change in the orientation of the client device; (Figs. 18-19 of Kim, landscape orientation of the client’s phone to portrait orientation of the client’s phone)  
in response to detecting the change in the orientation: displaying a second user interface; (Fig. 19 of Kim, portrait orientation of the client’s phone) and displaying, within the second user interface, the first interface section and the second interface section; (Fig. 19 of Kim, first section 1902 and second section is the control area of the display)
wherein displaying the first user interface comprises displaying the first user interface based on the determined orientation; (Fig. 19 of Kim, first section 1902 displaying the camera view of the room in portrait orientation of the client device) and
wherein displaying the second user interface includes displaying the first user interface section and the second interface section in relative locations that are distinct from relative locations of the first interface section and the second interface section in the first user interface. (Fig. 19 of Kim, the first section 1902 and the second section of the controls, e.g., 1912 and 1906 are in top to bottom layout, whereas Fig. 18 of Kim in landscape orientation, where the first section 1802 and the controls, e.g., 1806 are in a left to right layout)
 	Referring to claims 4 and 16, Fiedler and Kim discloses the method of claim 2, wherein displaying the first user interface includes simultaneously displaying the first interface section and the second interface section.  (Fig. 4 of Fiedler, simultaneously displaying the first interface section, e.g., home office and the second interface section, e.g., living room) 	Referring to claims 8 and 26, Fiedler and Kim discloses the method of claim 5, further comprising: receiving a second video feed corresponding to a second camera; and displaying, within the first user interface, the second video feed within a second interface section, the second interface section corresponding to a second space of the plurality of spaces. (Fig. 19A-19B, Fig. 21 and [0166]-[0169] of Kim, selecting a different camera, e.g., second camera, and display video feed of the camera, such as in Fig. 18, which allows the user to adjust positon of the camera, where the camera is located in room 2) 	Referring to claim 9, Fiedler and Kim discloses the method of claim 1, wherein each user interface object of the plurality of user interface objects has a respective object type; the method further comprises sorting the plurality of user interface objects based on the respective object types; and wherein displaying the first interface section includes displaying the sorted plurality of user interface objects. (Fig. 3 and [0063] of Fiedler, where different types of the smart devices, e.g., lights vs. blinds, are sorted and displayed according) 	Referring to claim 10, Fiedler and Kim discloses the method of claim 1, wherein displaying the first user interface comprises displaying the first user interface in accordance with a determination that the plurality of smart devices includes a camera; (Fig. 1 of Kim, interface 110, determination that a plurality of smart devices includes a security camera) and the method further comprises: displaying a second user interface in accordance with a determination that the plurality of smart devices does not include a camera; (Fig. 3 of Fiedler, user can sort smart devices by different types, e.g., smart devices associated with lights do not have camera) and displaying, within the second user interface, a plurality of user interface objects corresponding to the plurality of smart devices; wherein each user interface object of the plurality of user interface objects has a respective object type; and wherein displaying the Fig. 4 of Fiedler, second section correspond to “home office” wherein each window correspond to different smart devices, e.g., window 404 correspond to guest room sensor, window 408 correspond to air conditioner, etc… wherein, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office) 	Referring to claim 11, Fiedler and Kim discloses the method of claim 1, wherein each smart device of the plurality of smart devices has a respective location parameter; and the method further comprises assigning each smart device of the first set of smart devices to the first space based on each respective location parameter.  ([0060] of Kim, stationary home devices can be installed in predetermined location such as wall or ceiling.  Table 1, [0348] of current Specification recites “parameter” that is non-numeric value, but only an indication of location, such as Hub is installed at location parameter of “Entryway”) 	Referring to claim 12, Fiedler and Kim discloses the method of claim 1, further comprising displaying a second user interface including a listing of the plurality of spaces.  (Fig. 21 of Kim, a second user interface with a list of a plurality of rooms, e.g., room 1, room 2, living room, etc..)

Referring to claim 13, Fiedler and Kim discloses the method of claim 1, wherein the plurality of user interface objects includes a first user interface object corresponding to a first smart device. (Fig. 3 of Fiedler, first interface section 388 corresponding to the first space, kitchen, a plurality of windows, 390, 392, 394, to the first set of smart devices, smoke detector, flood sensor, flood light) and the method further comprises adjusting display of the first user interface object in accordance with a determination [0059] of Fiedler, devices are being marked as dead, inactive, disconnected/offline, etc… )

 	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1) as applied to claims 1 and 14 above, and in further view of Fu et al (US 20170034430 A1).
 	Referring to claims 6 and 24, Fiedler and Kim discloses the method of claim 1.  Fiedler in view of Kim do not specifically disclose “the method further comprising: in accordance with a determination that the video feed meets a predetermined display criterion, updating the video feed display; and in accordance with a determination that the video feed does not meet the predetermined display criterion, forgoing updating the video feed display.”
However, Fu discloses the method further comprising: in accordance with a determination that the video feed meets a predetermined display criterion, updating the video feed display; and in accordance with a determination that the video feed does not meet the predetermined display criterion, forgoing updating the video feed display  ([0338] of current Specification does not explain how the video feed display is “updated” as “video feed” under BRI, means “a sequence of images processed electronically as to create the illusion of motion and continuity” and therefore if the “video feed” is continuously displayed, then it is continuously updated.  Examiner will interpret “updating” to mean “continuous display” and “forgoing updating” to mean “pause to display” the associated “video feed”.  [0052] of Fu, when a predefined condition is satisfied, keep on recording, when it is not satisfied, then stop the recording and [0072] of Fu, satisfying predefined condition can be when a person suddenly appeared in the shooting field of the video.)
Fiedler and Kim and Fu are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control.  Accordingly, it would have .

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1), as applied to claims 1 and 14 above, and in further view of Sathianathan et al (US 20120317299 A1).
Referring to claims 7 and 25, Fiedler and Kim discloses the method of claim 1.  Fiedler in view of Kim do not specifically disclose “further comprising determining a connectivity condition between the client device and a server system, wherein displaying the video feed comprises displaying the video feed with a refresh rate based on the connectivity condition.”
However, Sathianathan discloses determining a connectivity condition between the client device and the server system; ([0028] of Sathianathan, determine if the network connectivity of the client device is insufficient to support a sufficient bitrate to an acceptable quality) wherein displaying the video feed comprises displaying the video feed with a refresh rate based on the connectivity condition ([0028] of Sathianathan, if insufficient bitrate through network connectivity, then lower the refresh rate from 720/60 FPS to 480 or 30 FPS)
Fiedler and Kim and Sathianathan are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler’s interface displaying available smart devices by room and being able to add .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145